Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is in response to the Applicants’ communication dated November 8, 2018. Claims 1-20 of the application are pending and have been examined.

Information Disclosure Statement

2.	Acknowledgment is made of information disclosure statements filed on July 8, 2019 and November 8,, 2019 together with lists of papers. The papers have been considered.

Drawings

3.	The drawings submitted on November 8, 2018 are accepted.

Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.


Claim 9, Lines 2-3 state in part, “generating, via an evaluation engine, a first design metric for the first candidate design”. The metric is a parameter such as energy used or accessibility. What is generated is a value of the metric or parameter. Therefore, the above language should be correctly presented as “generating, via an evaluation engine, a first value of a first design metric for the first candidate design”.
The “determining, via the evaluation engine, that the first design metric is less than a threshold value” should be corrected as “determining, via the evaluation engine, that the first value of the first design metric is less than a threshold value”.
The “generating, via the evaluation engine, a second design metric for the second candidate design based on the first objective function” should be corrected as “generating, via the evaluation engine, a second value of a first design metric for the second candidate design based on the first objective function”.
The “determining, via the evaluation engine, that the second design metric is greater than the first design metric” should be corrected as “determining, via the evaluation engine, that the second value of a first design metric is greater than the first value of the first design metric”.
Claim 17 is a medium claim reciting the same limitations as claim 9 and should be similarly corrected.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 


 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1, 3-7, 9-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Restructuring surface tessellation with irregular boundary conditions”, Frontiers of Architectural Research, 2014), in view of Shi et al. (“A review of simulation based urban form generation and optimization for energy-driven urban design”, Buildings and environment, 2017). 

8.1	Wang et al. teaches restructuring surface tessellation with irregular boundary conditions.  Specifically, as per claim 1, Wang et al. teaches a computer-implemented method for generating designs for an urban design project via a computer-aided design (CAD) application (Abstract, L1-2: meshing a surface for incorporating constructible building components; Page 338, CL1, 
generating, via a geometry engine included in the CAD application, a closed contour that surrounds a design area based on one or more property boundaries associated with a region of land (Page 339, CL1, Para 1, L8-10: by customizing boundary conditions of a target surface, a design oriented and well-structured mesh can be generated to provide a coherent tessellation pattern);
determining, via the geometry engine, a first segment and a second segment of the closed contour (Page 339, Fig 3, right figure, top and bottom boundary lines, left and right boundary lines; Page 341, CL1, Para 1, L1-3: when boundary driven curves are generated, they are grouped by origin by the directions along which they are derived; Page 340, CL1, Para 4, L1-2:  identify featured boundaries from a given surface to be meshed) wherein the first segment and the second segment reside on opposite sides of the design area and are both at least partially aligned in a first direction (Page 339, Fig 3, right figure, top and bottom boundary lines);
generating, via the geometry engine, a first set of mesh lines based on the first segment and the second segment (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into 
generating, via the geometry engine, a second set of mesh lines based on the first set of mesh lines to generate a design mesh (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into discrete building components; each component is constructed from a base polygon pattern, typically a triangle or a quadrilateral;; Page 339, CL1, Para 2, L6-10: each panel is built from a given base polygonal shape that specifies a pattern of the local boundary representation; underlying a four sided panel are four vertices that define the local boundary; Page 339, Fig 3, right figure, lines connecting left and right boundary lines; Page 342, Fig. 6: shows BD curve generation and curve-to-curve intersection to construct boundary driven mesh nodes; Page 341, CL1, Para 2, L1-11: for the constructed BD curves, curve-to-curve intersections are evaluated; the intersections are used to formalize the unsorted BD curves by forming an interconnected network; a mesh node is created by each intersection; each mesh node in the network is connected to its neighboring nodes on the curves; Para 4, L1-13: to optimize the target surface with discrete elements, start from a representative curve network derived from the feature boundary conditions; a mesh topology solver is used to construct the mesh faces and edges from this interconnected network; the algorithm initiates a search by visiting sorted intersecting nodes in the network and consecutively determines the shortest path between its current neighboring nodes to and from the corresponding faces; an intersecting node from the sorted curve network is regarded as mesh vertex in the mesh topology; by examining the topological connectives 

Wang et al. teaches meshing a surface for placing constructible building components (Abstract, L1-2: meshing a surface for incorporating constructible building components). Wang et al. does not expressly teach populating, via the geometry engine, the design mesh with a first set of structures to generate a first candidate design, wherein the first set of structures resides within the closed contour. Shi et al. teaches populating, via the geometry engine, the design mesh with a first set of structures to generate a first candidate design, wherein the first set of structures resides within the closed contour (Abstract, Para 1, L4: simulation based urban form generation and optimization; Page 121, CL2, Para 4, L12-15: generate plots and buildings within a given street network; the buildings are based on four types – row buildings, courtyard buildings, ribbon buildings and free standing blocks; Page 125, CL1, Para 4, L2-10: seven components of urban design are site, street, plots, buildings, programs, objects and flows; site refers to landscape; paths refers to transport network; plots mean block subdivisions; buildings are structures  with assigned activities Page 123, CL2, Para 3, L1-3: tripartite division of urban landscape including ground plan with streets, plots and block plans of buildings, the building fabric and land; Para 4, L1-4: the common elements of urban design are site) land and landscapes), paths (some superstructure, infill and networks), plots (infills), buildings and objects). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. with the method of Shi et al. that included populating, via the geometry engine, the design mesh with a first set of structures to generate a first candidate design, wherein the first set of structures resides within the closed 
Wang et al. teaches the first set of structures is aligned to at least a first portion of the closed contour (Para 4, L1-9: to optimize the target surface with discrete elements, start from a representative curve network derived from the feature boundary conditions; construct the mesh faces and edges from this interconnected network; search by visiting sorted intersecting nodes in the network and consecutively determine the shortest path between its current neighboring nodes to and from the corresponding faces).

Per claim 3: Wang et al. teaches generating the first set of mesh lines comprises:
discretizing the first segment of the closed contour to generate a first set of vertices; discretizing the second segment of the closed contour to generate a second set of vertices (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into discrete building components; each component is constructed from a base polygon pattern, typically a triangle or a quadrilateral; Page 339, CL1, Para 2, L6-10: each panel is built from a given base polygonal shape that specifies a pattern of the local boundary representation; underlying a four sided panel are four vertices that define the local boundary, namely, a quadrilateral face; Page 339, Fig 3, right figure, lines connecting top and bottom boundary lines; Page 339, CL2, Para 2, L10-13: control polygons govern control points, which are used to interpolate ultimate surface presentation; if the 
connecting each vertex included in the first set of vertices to a corresponding vertex included in the second set of vertices to generate a different mesh line included in the first set of mesh lines (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into discrete building 

Per claim 4: Wang et al. teaches generating the second set of mesh lines comprises:
for each mesh line included in the first set of mesh lines, discretizing the mesh line to generate a different set of vertices that spans the design area (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into discrete building components; each component is constructed from a base polygon pattern, typically a triangle or a quadrilateral; Page 339, CL1, Para 2, L6-10: each panel is built from a given base polygonal shape that specifies a pattern of the local boundary representation; underlying a four sided panel are four vertices that define the local boundary, namely, a quadrilateral face; Page 339, Fig 3, right figure, lines connecting top and bottom boundary lines; Page 339, CL2, Para 2, L10-13: control polygons govern control points, which are used to interpolate ultimate surface presentation; if the vertices of the control polygons are uniformly distributed, an equidimensional patch is more likely to be generated; Page 342, Fig. 6: shows BD curve generation and curve-to-curve intersection to construct boundary driven mesh nodes; Page 341, CL1, Para 2, L1-11: for the constructed BD curves, curve-to-curve intersections are evaluated; the intersections are used to formalize the unsorted BD curves by forming an interconnected network; a mesh node is created by each intersection; each mesh node in the network is connected to its neighboring nodes on the curves; Para 4, L1-13: to optimize the target surface with discrete elements, start from a representative curve network derived from the feature boundary conditions; a mesh topology solver is used to construct the mesh faces and edges from this interconnected network; the algorithm initiates a search by visiting sorted 
for each different set of vertices, connecting each vertex included in the different set of vertices to a corresponding vertex included in another different set of vertices to generate a different mesh line included in the second set of mesh lines (Page 338, CL1, Para 3, L2-8: an algorithmic approach for generating boundary driven meshes; the quadrilateral mesh is used to the formation of the tessellation structure with irregular boundary conditions; an algorithmic approach to discretize freeform surfaces with regular pattern based elements; Para 4, L3-5: meshing arbitrary surfaces into discrete building components; each component is constructed from a base polygon pattern, typically a triangle or a quadrilateral; Page 339, CL1, Para 2, L6-10: each panel is built from a given base polygonal shape that specifies a pattern of the local boundary representation; underlying a four sided panel are four vertices that define the local boundary, namely, a quadrilateral face; Page 339, Fig 3, right figure, lines connecting top and bottom boundary lines; Page 339, CL2, Para 2, L10-13: control polygons govern control points, which are used to interpolate ultimate surface presentation; if the vertices of the control polygons are uniformly distributed, an equidimensional patch is more likely to be generated; Page 342, Fig. 6: shows BD curve generation and curve-to-curve intersection to construct boundary driven mesh nodes; Page 341, CL1, Para 2, L1-11: for the constructed BD curves, curve-to-curve 

Per claim 5: Wang et al. teaches prior to generating the design mesh, modifying at least one of the first set of mesh lines and the second set of mesh lines to adjust at least one polygon formed by the first set of mesh lines and the second set of mesh lines (Page 342, CL1, Para 1, L2-6: to ensure quad dominant mesh, additional mesh refinements are required to remove skewed triangles and construct quad dominant faces from arbitrary polygon faces; a mesh smoothing operator I used to relax the constructed mesh topology).

Per claim 6: Wang et al. teaches the first line segment traverses at least a portion of the design area and is aligned with one or more portions of the closed contour (Page 339, Fig 3, right 
Shi et al. teaches designating a first line segment included in the design mesh as a first road (Page 121, CL2, Para 4, L15-16: generate street networks at the city scale; L19-21: a street segment’s choice value is the number of shortest paths from all street segments to all others that pass through that segment); 
assigning a road type to the first road (Page 121, CL2, Para 4, L15-16: generate street networks at the city scale; L19-21: a street segment).

Per claim 7: Shi et al. teaches populating the design mesh with the first set of structures comprises:
determining a first subset of the design mesh that divides the design area into a first region and a second region (Page 123, CL1, Para 3, L1-3: In urban design, shape grammars or L-systems can be used to generate building forms and layouts, road and networks and plot subdivisions on a hierarchical top-down process); and
generating a first neighborhood subdivision based on at least one of the first region and the second region, wherein at least one boundary of the neighborhood subdivision is aligned with one or more portions of the closed contour (Page 123, CL1, Para 3, L1-3: In urban design, shape 

Per claim 9: Shi et al. teaches generating, via an evaluation engine, a first design metric for the first candidate design based on a first objective function (Abstract, L4: simulation based urban form generation and optimization; Page 125, CL2, Para 2, L2: urban energy simulations; Para 4, L1-5: to perform urban form optimization fir energy driven urban design, a program capable of both simulation of energy demand and district energy supply system is required; energy demand includes all energy consumption; Page 126, CL1, Para 2, L1-2: urban energy performance includes energy consumption, cost and carbon emissions; Para 3, L1-5: the definition of energy driven urban design includes the energy systems and energy driven design constraints to generate urban design);
determining, via the evaluation engine, that the first design metric is less than a threshold value (Page 122, CL2, Para 2, L12-14: for energy driven urban design, the outcomes are urban design solutions with high energy performance);
in response, populating, via the geometry engine, the design mesh with a second set of structures to generate a second candidate design (Page 122, CL2, Para 2, L5: design optimization; L6-14: collects customized data for the specific design, like floor area ratio; it has pre-set databases containing building typologies and constraint sets for design prototype generations; it optimizes the urban design prototype generated; it generates a series of optimized urban design solutions for the designer to evaluate  and select; for energy driven urban design, the outcomes are urban design solutions with high energy performance), wherein the second set of structures resides within the closed contour (Abstract, Para 1, L4: simulation based urban form 
generating, via the evaluation engine, a second design metric for the second candidate design based on the first objective function (Page 126, CL1, Para 2, L2-6: other design performances include walkability, outdoor thermal comfort, street network connectivity, density, land use mix and accessibility); and
determining, via the evaluation engine, that the second design metric is greater than the first design metric (Page 122, CL2, Para 2, design optimization; L6-14: collects customized data for the specific design, like floor area ratio; it has pre-set databases containing building typologies and constraint sets for design prototype generations; it optimizes the urban design prototype generated; it generates a series of optimized urban design solutions for the designer to evaluate  and select; for energy driven urban design, the outcomes are urban design solutions with high energy performance; Page 127, CL1, Para 2, L1-3: the outcome of the optimization step is a series of optimized energy driven urban design scenarios with high energy performance for the designers to select), indicating that the second candidate design is a higher ranked design 
Wang et al. teaches wherein the second set of structures is aligned with another portion of the closed contour (Para 4, L1-9: to optimize the target surface with discrete elements, start from a representative curve network derived from the feature boundary conditions; construct the mesh faces and edges from this interconnected network; search by visiting sorted intersecting nodes in the network and consecutively determine the shortest path between its current neighboring nodes to and from the corresponding faces).

Per claim 10: Shi et al. teaches the first set of structures is arranged within the first candidate design (Abstract, Para 1, L4: simulation based urban form generation and optimization; Page 121, CL2, Para 4, L12-15: generate plots and buildings within a given street network; the buildings are based on four types – row buildings, courtyard buildings, ribbon buildings and free standing blocks; Page 125, CL1, Para 4, L2-10: seven components of urban design are site, street, plots, buildings, programs, objects and flows; site refers to landscape; paths refers to transport network; plots mean block subdivisions; buildings are structures  with 

8.2 	As per claims 11 and 20, these are rejected based on the same reasoning as Claim 1, supra.  Claims 11 and 20 are a non-transitory computer-readable medium and a system claims reciting the same limitations as Claim 1, as taught throughout by Wang et al. and Shi et al.

8.3	As per Claims 12-15 and 17, these are rejected based on the same reasoning as Claims 3, 4, 6, 7 and 9, supra.  Claims 12-15 and 17 are a non-transitory computer-readable medium claims reciting the same limitations as Claims 3, 4, 6, 7 and 9, as taught throughout by Wang et al. and Shi et al.

Per claim 18: Shi et al. teaches the first set of structures is arranged within the first candidate design (Abstract, Para 1, L4: simulation based urban form generation and optimization; Page 121, CL2, Para 4, L12-15: generate plots and buildings within a given street network; the buildings are based on four types – row buildings, courtyard buildings, ribbon 

Shi et al. teaches the pre-existing topology comprises at least one of a topology of roads, a topology of neighborhoods, and a topology of dwelling units included in the pre-existing urban layout (Page 123, CL2, Para 2, L2-11: urban morphology represents those that belong to the historical and geographical approach in which time and hierarchy play a key role; this approach concerns how the cities are built and why; cities are dissected into components e.g., streets, plots and buildings; all components come in a hierarchical and chronological order; the hierarchy and the lifespan of these components define that component’s impact in the urban context; Para 3, L1-3: tripartite division of urban landscape including ground plan with streets, plots and block plans of buildings, the building fabric and land; Para 4, L1-4: the common elements of urban design are site) land and landscapes), paths (some superstructure, infill and networks), plots (infills), buildings and objects).

Allowable Subject Matter

9.	Claims 2, 8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art considered


10.	The following additional patents and papers are cited to show the state of the art at the time of Applicants' invention with respect to a method of validating a customized ophthalmic surgical profile.


2.	Chen Lin, “A standard city”, WO 2007073641 A1, Jul 2007.
3.	Vanegas et al., “Visualization of Simulated Urban Spaces: Inferring Parameterized Generation of Streets, Parcels, and Aerial Imagery”, IEEE May 2009.
4.	Hartmann et al., “Content-Aware Re-targeting of Discrete Element Layouts”, Hartmann, WSCG 2015 Conference on Computer Graphics, Visualization and Computer Vision.
5.	Sosa et al., “Urban grid forms as a strategy for reducing heat island effects in arid cities”, Sustainable Cities and Society, July 2017.
6.	Lezama et al., “Vanishing Point Detection in Urban Scenes Using Point Alignments”, Image Processing On Line on 2017–07–14.
7.	Shen et al., “Urban function connectivity: Characterisation of functional urban streets with social media check-in data”, June 2016.
8.	Oshima et al., “Geometry reconstruction and mesh generation techniques for acoustic simulations over real-life urban areas using digital geographic information”, Acoust. Sci. & Tech. 35, 2014.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2123
	March 18, 2021